NO. 07-05-0074-CV

                                 IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                         AT AMARILLO

                                            PANEL E

                                        MARCH 30, 2005

                             ______________________________


                        IN THE MATTER OF N. J. R., A MINOR CHILD

                           _________________________________

                 FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY;

                   NO. J-19073; HONORABLE W. JEAN MEURER, JUDGE

                             _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.1


                                 ABATEMENT AND REMAND


       Appellant N.J.R., a juvenile, perfected this appeal to challenge the trial court’s order

modifying her probation and committing her to the Texas Youth Commission for an

indeterminate period of time not to exceed the time when she reaches age 21. The

reporter’s record was filed on March 9, 2005. By letter dated March 10, 2005, this Court

notified Amalia Rodriguez-Mendoza, the Travis County District Clerk, that the clerk’s record

was due on March 3, 2005, but had yet to be filed. The District Clerk was further notified


       1
           John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignm ent.
that in the event the record could not be immediately filed, she was to complete and return

an enclosed form for an extension of time. Ms. Rodriguez-Mendoza did not respond and

the clerk’s record remains outstanding. Thus, we now abate the appeal and remand the

cause to the trial court for further proceedings. See Tex. R. App. P. 37.3(a)(1).


       Upon remand the trial court shall immediately cause notice of a hearing to be given

and, thereafter, conduct a hearing to determine the following:


       1. whether appellant desires to prosecute this appeal;
       2. whether appellant’s retained counsel has requested preparation of the
       clerk’s record and made arrangements to pay; and if so,
       3. when the District Clerk of Travis County anticipates filing the clerk’s record
       in this Court.


The trial court shall cause the hearing to be transcribed. Should it be determined that

appellant does want to continue this appeal, then the trial court shall also take such

measures as may be necessary to assure appellant effective assistance of counsel. Finally,

the trial court shall execute findings of fact, conclusions of law, and such orders as the court

may enter regarding the aforementioned issues, and cause its findings and conclusions to

be included in a supplemental clerk’s record. A supplemental reporter’s record of the

hearing shall also be included in the appellate record. Finally, the trial court shall file the

supplemental records with the Clerk of this Court by Friday, April 29, 2005.


       It is so ordered.


                                                   Per Curiam


                                               2